Citation Nr: 0712488	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a disability of the 
feet, claimed as degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



VACATUR

The veteran had verified active military service from January 
1967 to April 1972, from January 1984 to April 1984, from 
November 1984 to May 1985 and from November 24, 1990 to 
November 29, 1990.  

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In a decision dated September 25, 2006, the Board, in 
pertinent part, denied the issue of entitlement to service 
connection for a disability of the feet, claimed as 
degenerative joint disease.  

In October 2006, the Board received a Motion for 
Reconsideration of the September 2006 Board decision from the 
veteran, along with additional records, including from the 
William Beaumont Army Medical Center compiled from his 
reserve service.  The records are dated from April 1989 to 
May 1991, August 1993, April 1999, July 2000 to December 
2000, May 2001 to December 2001, and January 2002 to November 
2003 and were not of record at the time of the Board's 
September 2005 decision.  The additional records show 
treatment for symptomatology of the feet.  In sum, the 
veteran asked that the Board review the appeal and the 
evidence of record and issue a new decision on the above 
issue.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant, or his representative, or on the Board's own 
motion when there has been a denial of due process.  See 38 
C.F.R. § 20.904 (2006).  As outlined above, it appears that 
the Board's September 2006 decision was not based on 
consideration of all the available evidence.  The VA is 
considered to have constructive notice of medical records in 
VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In order to assure due process, the Board has 
decided to vacate the portion of the December 2006 decision 
addressing the issue of service connection for a disability 
of the feet, claimed as degenerative joint disease and the 
issue set forth above will be considered de novo in a 
separately-issued decision.  Consequently, the veteran's 
Motion for Reconsideration is rendered moot.

The Board's September 25, 2006 decision, which in pertinent 
part, denied service connection for a disability of the feet, 
claimed as degenerative joint disease is vacated.


ORDER

The Board's September 25, 2006 decision, which in pertinent 
part, denied service connection for a disability of the feet, 
claimed as degenerative joint disease, is vacated.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


